Further study of this case in the light of the facts, as set forth and analyzed in the opinion on rehearing, has convinced me that the original opinion is erroneous in the conclusion that the plans and specifications furnished by the city were defective and insufficient because no provision was made for the stabilization of the sewer pipes in the event soft soil would be encountered in the execution of the work. I am now persuaded that, since the contractor was obliged to lay the pipes to grade, he was required, in the performance of that duty, to provide bracing for the pipes, if it became necessary as the result of soft soil or other conditions. The deficiency was not in the specifications but in the site. Accordingly, the doctrine of Simpson v. United States, 172 U.S. 372, 19 S.Ct. 212,43 L.Ed. 482, and Dermott v. Jones (Ingle v. Jones) 2 Wall. 1,17 L.Ed. 762, rather than United States v. Spearin (1918)248 U.S. 132, 39 S.Ct. 59, 63 L.Ed. 166, controls.
The Articles of the Civil Code relative to the respective rights and liabilities of the undertaker and owner in building jobs, Articles 2756 through 2777, are not, in my *Page 939 
opinion, applicable to the case at bar, as the parties have made their bargain by written contract which is the law between them.
I concur in the decree.